Exhibit 99.4 MPG Office Trust, Inc. Supplemental Operating and Financial Data Third Quarter 2010 Table of Contents PAGE Corporate Data 1 Forward-Looking Statements 2 Quarterly Highlights 3 Investor Information 5 Common Stock Data 6 Consolidated Financial Results 7 Financial Highlights 8 Consolidated Balance Sheets 10 MMO Unconsolidated JointVenture Condensed Balance Sheets 11 Consolidated Statements of Operations 12 Consolidated Statements of Discontinued Operations 13 Consolidated Statements of Operations Related to Properties in Default 14 MMO Unconsolidated JointVenture Statements of Operations 15 Funds from Operations 16 Adjusted Funds from Operations 17 Adjusted Funds from Operations Related to Properties in Default 18 Reconciliation of Earnings before Interest, Taxes and Depreciation and Amortization and Adjusted Funds From Operations 19 Capital Structure 20 Debt Summary 21 MMO JointVenture Debt Summary 23 Debt Maturities 24 MMO JointVenture Debt Maturities 25 Portfolio Data 26 Same Store Analysis 27 Portfolio Overview 28 Portfolio Geographic Distribution (Excluding Properties in Default) 31 Portfolio Overview — Leased Rates and Weighted Average Remaining Lease Term 32 Major Tenants — Office Properties (Excluding Properties in Default) 33 Portfolio Tenant Classification Description (Excluding Properties in Default) 34 Lease Expirations — Wholly Owned Portfolio 35 Lease Expirations — Wholly Owned Portfolio (LosAngeles County) 36 Lease Expirations — Wholly Owned Portfolio (OrangeCounty) 37 Lease Expirations — Properties in Default 38 Lease Expirations — MMO JointVenture Portfolio 39 Leasing Activity — Total Portfolio 40 Leasing Activity — LosAngeles Central Business District 41 Leasing Activity — OrangeCounty 42 Tenant Improvements and Leasing Commissions (Excluding Properties in Default) 43 Historical Capital Expenditures — Office Properties 44 Hotel Performance and Hotel Historical Capital Expenditures 45 Development Pipeline 46 Management Statements on Non–GAAP Supplemental Measures 48 MPG Office Trust, Inc. Supplemental Operating and Financial Data Third Quarter 2010 Corporate Data 1 MPG Office Trust, Inc. Supplemental Operating and Financial Data Third Quarter 2010 Forward-Looking Statements This supplemental package contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.We caution investors that any forward-looking statements presented herein are based on management’s beliefs and assumptions and information currently available to management.Such statements are subject to risks, uncertainties and assumptions and may be affected by known and unknown risks, trends, uncertainties and factors that are beyond our control.Should one or more of these risks or uncertainties materialize or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or projected.These factors include, without limitation: risks associated with management’s focus on asset dispositions, loan defaults, cash generation and general strategic matters; risks associated with the timing and consequences of loan defaults and related asset dispositions; risks associated with contingent guaranties by our OperatingPartnership; risks associated with our liquidity situation; risks associated with the continued or increased negative impact of the current credit crisis and global economic slowdown; general risks affecting the real estate industry (including, without limitation, the inability to enter into or renew leases at favorable rates, dependence on tenants’ financial condition, and competition from other developers, owners and operators of real estate); risks associated with the availability and terms of financing and the use of debt to fund acquisitions and developments; risks associated with our ability to dispose of properties, if and when we decide to do so, at prices or terms set by or acceptable to us; risks associated with increases in interest rates, volatility in the securities markets and contraction in the credit markets affecting our ability to extend or refinance existing loans as they come due; risks associated with joint ventures; potential liability for uninsured losses and environmental contamination; risks associated with our potential failure to qualify as a REIT under the Internal Revenue Code of 1986, as amended, and possible adverse changes in tax and environmental laws; and risks associated with our dependence on key personnel whose continued service is not guaranteed. For a further list and description of such risks and uncertainties, see our AnnualReport on Form10-K/A filed on April30,2010 with the Securities and Exchange Commission.We do not update forward-looking statements and disclaim any intention or obligation to update or revise them, whether as a result of new information, future events or otherwise. 2 MPG Office Trust, Inc. Supplemental Operating and Financial Data Third Quarter 2010 Quarterly Highlights MPGOfficeTrust, Inc. (the “Company”), a self-administered and self-managed real estate investment trust, is the largest owner and operator of Class A office properties in the LosAngeles central business district and is primarily focused on owning and operating high-quality office properties in the SouthernCalifornia market.We are a full-service real estate company with substantial in-house expertise and resources in property management, marketing, leasing, acquisitions, development and financing. As of September30,2010, our office portfolio (including Properties in Default) was comprised of whole or partial interests in 26 office properties totaling approximately 16million net rentable square feet, one350-room hotel with 266,000square feet, and on- and off-site structured parking plus surface parking totaling approximately 10million square feet, which accommodates approximately 32,000 vehicles.We also own undeveloped land that we believe can support up to approximately 5million square feet of office and mixed-use development and approximately 5million square feet of structured parking, excluding development sites that are encumbered by the mortgage loans on the 2600Michelson and Pacific Arts Plaza properties, which are in default. As used in the “Consolidated Financial Results” section of this Supplemental Operating and Financial Data package, the term “Properties in Default” refers to our StadiumTowersPlaza, 2600Michelson, Pacific Arts Plaza, 550 South Hope, 500OrangeTower and CityTower properties, whose mortgage loans were in default as of September30,2010 and 207Goode, whose construction loan was in default as of September30,2010.On July9,2010, we disposed of ParkPlaceII, which was previously classified as part of Properties in Default.The results of operations of ParkPlaceII are now now included in discontinued operations for all periods presented.As used in the “Portfolio Data” section of this Supplemental Operating and Financial Data package, the term “Properties in Default” includes the properties previously mentioned (excluding 207Goode), along with Quintana Campus (a joint venture property in which we have a 20% interest), whose mortgage loan was in default as of September30,2010. This Supplemental Operating and Financial Data package should be read in conjunction with our consolidated financial statements for the year ended December31,2009 in our AnnualReport on Form10-K/A filed with the Securities and Exchange Commission (SEC) on April30,2010.For more information on MPGOfficeTrust, visit our website at www.mpgoffice.com. Asset Disposition: On July9,2010, we facilitated the conveyance of ParkPlaceII located in Irvine, California to a third party in cooperation with the special servicer on the mortgage loan.As a result of the disposition, we were relieved of the obligation to pay the $98.3million principal balance of the loan as well as $9.0million of accrued contractual and default interest. Leasing Activities: During the third quarter, new leases and renewals were executed for approximately 1.0million square feet (including our pro rata share of our joint venture properties).Cash rent on new leases completed during the quarter decreased 38.8% in our Effective Portfolio, compared to cash rents on those spaces immediately prior to their expiration, and GAAP rent decreased 32.6% compared to prior GAAP rents.Leases totaling approximately 0.9million square feet expired during the third quarter (including our pro rata share of our joint venture properties). Subsequent Events: On October1,2010, we disposed of 207Goode located in Glendale, California in cooperation with the lender.We received proceeds from this transaction of $22.8million, net of transaction costs, of which $21.6million was used to partially repay the $38.2million construction loan secured by this property.We were relieved of the obligation to pay the remaining $16.6million due under the construction loan, and our OperatingPartnership has no further obligation under the principal repayment guaranty. On October8,2010, pursuant to an agreement between us and the special servicer, StadiumTowersPlaza was placed in receivership.The receiver will manage the operations of the property, and we will cooperate in the sale of the property. If the property is not sold within the period specified in the agreement, the special servicer is obligated to acquire the property by either foreclosure or a deed-in-lieu of foreclosure and deliver a general release to us.We have no liability in connection with the disposition of the property other than legal fees.Upon closing of a sale, we will be released from substantially all liability (except for very limited environmental and remote claims).The receivership order fully insulates us against all potential recourse events that could occur during the receivership. 3 MPG Office Trust, Inc. Supplemental Operating and Financial Data Third Quarter 2010 Quarterly Highlights (continued) Subsequent Events (continued): On October29,2010, we extended our mortgage loan secured by PlazaLasFuentes and the Westin®PasadenaHotel.This loan is now scheduled to mature on September29,2011.We have two one-year extensions remaining on this loan, subject to certain conditions. As part of the conditions to extend this loan, we made a $9.0million paydown using a combination of $6.4million of unrestricted cash and $2.6million of restricted cash held by the lender.Per the terms of the amended loan, the principal payment amount will be increased to $300.0thousand per month (previously $200.0 thousand per month).The loan now bears interest at LIBOR plus 3.75% (previously LIBOR plus 3.25%).As required, we entered into an interest rate cap agreement that limits the LIBOR portion of the interest rate to 4.75%. 4 MPG Office Trust, Inc. Supplemental Operating and Financial Data Third Quarter 2010 Investor Information 355 South Grand Avenue, Suite 3300 LosAngeles, CA 90071 Tel.(213) 626-3300 Fax(213) 687-4758 Senior Management Nelson C. Rising President and Chief Executive Officer Jonathan L. Abrams Senior Vice President, General Counsel and Secretary Shant Koumriqian Executive Vice President, Chief Financial Officer Peter K. Johnston Senior Vice President, Leasing Peggy M. Moretti Executive Vice President, Investor and Public Relations & Chief Administrative Officer Corporate Investor Relations Contact:Peggy M. Moretti at (213) 613-4558 Please visit our corporate website at: www.mpgoffice.com Transfer Agent Timing American Stock Transfer & Trust Company 59 Maiden Lane New York, NY10038 (866) 668-6550 www.amstock.com Quarterly results for 2010 will be announced according to the following schedule: Fourth Quarter March2011 Equity Research Coverage Credit Suisse Andrew Rosivach (415) 249-7942 Deutsche Bank Securities, Inc. Vincent Chao (212) 250-6799 Goldman Sachs & Co. Jay Haberman (917) 343-4260 Green Street Advisors Michael Knott (949) 640-8780 KeyBanc Capital Markets Jordan Sadler (917) 368-2280 Raymond James Associates Paul Puryear (727) 567-2253 RBC Capital Markets Dave Rodgers (440) 715-2647 Robert W. Baird & Company David Aubuchon (314) 863-4235 Stifel, Nicolaus & Co., Inc. John Guinee (443) 224-1307 MPGOfficeTrust, Inc. is currently followed by the sell-side analysts listed above, with the exception of Green Street Advisors, which is an independent research firm.This list may not be complete and is subject to change as firms add or delete coverage of our company.Please note that any opinions, estimates or forecasts regarding our historical or predicted performance made by these analysts are theirs alone and do not represent opinions, forecasts or predictions of MPGOfficeTrust, Inc. or its management.We are providing this listing as a service to our stockholders and do not by listing these firms imply our endorsement of or concurrence with such information, conclusions or recommendations.Interested persons may obtain copies of analysts’ reports on their own; we do not distribute these reports.Various of these firms may from time-to-time own our stock and/or hold other long or short positions in our stock, and may provide compensated services to us. 5 MPG Office Trust, Inc. Supplemental Operating and Financial Data Third Quarter 2010 Common Stock Data 3rd Quarter 2nd Quarter 1st Quarter 4th Quarter 3rd Quarter High price $ Low price $ Closing price $ Dividends per share - annualized (1
